Case 18-15996-elf   Doc 59-3    Filed 09/25/19 Entered 09/25/19 13:16:14   Desc
                               Exhibit Page 1 of 2
  Case 18-15996-elf      Doc 59-3     Filed 09/25/19 Entered 09/25/19 13:16:14           Desc
                                     Exhibit Page 2 of 2



be via certified funds, money orders or cashier’s check, with the loan number clearly written
thereon and made payable to Carrington Mortgage Services, LLC. During pendency of this
default, please remit all payments to:

Shapiro & DeNardo, LLC
3600 Horizon Drive, Suite 150
King of Prussia, PA 19406

The default must be cured within 15 days from the date below or Movant shall file a
Certification of Default with the Court and request the Court to enter an Order granting Movant
relief from the Automatic Stay.


                                                    Respectfully submitted,



Dated: September 5, 2019                            BY:/s/ Kevin S. Frankel
                                                    Kevin S. Frankel, Esquire
                                                    Shapiro & DeNardo, LLC
                                                    3600 Horizon Drive, Suite 150
                                                    King of Prussia, PA 19406
                                                    (610) 278-6800/ fax (847) 954-4809
S&D File #:18-060726                                PA BAR ID #318323
                                                    kfrankel@logs.com
                                                    pabk@logs.com
